            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAVID E. HILL,                       :
          Plaintiff                  :
                                     :            No. 3:11-cv-1609
           v.                        :
                                     :            (Judge Rambo)
HARLEY LAPPIN, et al.,               :
        Defendants                   :

                                ORDER

     AND NOW, on this 12th day of February 2020, in accordance with the

Memorandum issued concurrently with this Order, IT IS ORDERED THAT:

     1.    Plaintiff’s motion to compel discovery (Doc. No. 241) is DENIED;

     2.    Plaintiff’s motion for discovery sanctions (Doc. No. 243) is DENIED;

     3.    Plaintiff’s motion for leave to call or add a witness or expert (Doc. No.
           245) and request for a subpoena (Doc. No. 254) are DENIED;

     4.    Plaintiff’s motions in limine (Doc. Nos. 250, 252, 262) are GRANTED
           in part and DENIED in part, as follows:

           a.    The motions are GRANTED with respect to any evidence
                 regarding Plaintiff’s past arrests, convictions, and the facts
                 underlying those convictions; the length of Plaintiff’s sentence;
                 the number of times Plaintiff has been incarcerated; his places of
                 incarceration; other restrictions during confinement; and any
                 placements in the SMU or administrative custody after the events
                 of June 22-24, 2010; and

           b.    The motions are DENIED with respect to evidence regarding
                 Plaintiff’s status as an SMU inmate at the time of the incident,
                 his conduct during the relevant period (June 22-24, 2010), and
                 his disciplinary history only to the extent that Defendants knew
                 of and considered Plaintiff’s disciplinary record prior to June 22,
2010.      “[Specific disciplinary incidents and the details
surrounding them are not admissible, unless specific instances
led to a decision on the . . . use of [four-point] restraints on
[Plaintiff].” Womack v. Smith, No. 1:06-cv-2348, 2012 WL
1245752, at *5 (M.D. Pa. Apr. 13, 2012)



                         s/Sylvia H. Rambo
                         SYLVIA H. RAMBO
                         United States District Judge




                     2
